Citation Nr: 1114046	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  96-47 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to April 13, 2010, and 20 percent from April 13, 2010, for residuals of fracture of the left distal fibula. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a family member


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from October 25, 1982, to May 27, 1983, and from May 26, 1984, to June 9, 1984.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 1996 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residuals of fracture of the left distal fibula and assigned a 0 percent (noncompensable) evaluation.  Upon appeal of that decision the Veteran requested a hearing before an RO Hearing Officer and was afforded one in November 1996, a transcript of which is of record.  The Hearing Officer then issued a decision in October 1997 granting a higher initial evaluation of 10 percent for the residuals of fracture of the left distal fibula effective from the August 21, 1995, date of service connection.  The Veteran continued in her appeal, and the Board remanded the case three times, in July 2003, in March 2007, and in September 2009, variously for additional notice or additional development.  Following the most recent Board remand in September 2009, the Appeals Management Center (AMC) in a November 2010 decision granted a higher evaluation of 20 percent effective from the April 13, 2010, date of the most recent VA examination for compensation purposes addressing that disability.  The case now returns to the Board for further review. 

Implied claims for service connection for neurological disorders including headaches and dizziness or vertigo, an implied request to reopen a previously denied claim for service connection for Ménière's disease, as well as an implied claim for an increased evaluation for service-connected depression,  have all been raised by the record and require appropriate action or adjudication by the RO.  In the absence of current appeal of these issues, the Board does not have jurisdiction over them, and they referred to the RO for appropriate action.  An explanation of these referrals follows.  

In March 2007 the Board remanded the claim of entitlement to service connection for dysthymic disorder with complaints of headaches and memory loss.  A May 2009 AMC decision granted service connection for recurrent, severe major depressive disorder with psychotic features, and the Board in the Introduction to its September 2009 remand noted that the Board considered that grant of service connection to be effectively a full grant of benefits requested in that claim for service connection for a mental disorder, and then concluded that there was no longer a case in controversy for review by the Board as to that issue, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA must address claim as reasonably raised by the evidence and the Veteran's complaints).  However, since that time the Veteran has submitted September 2009 lay statements by her spouse, by co-workers, and by close acquaintances, making reference to headaches distinct from the Veteran's depression.  She also then submitted past records inclusive of VA examinations for both dental and neurological conditions.  These examinations included findings of headaches distinct from any assessed mental disorder.  The RO in its May 2009 rating action granted service connection for a disorder which it characterized as "major depressive disorder, recurrent, severe with psychotic features."  However, on the rating list as part of that decision the RO provided that the 50 percent evaluation was assigned for "dysthymic disorder with complaints of headaches and loss of memory."  Thus, questions of neurological conditions distinct from the Veteran's depression were implicitly recognized by that decision, but were not considered separately for service connection or for a separate rating.  

Notably, a VA neurological examiner who evaluated the Veteran in October 2008 and then provided an addendum in February 2009 based on review of the claims file provided a negative opinion regarding current headaches and dizziness associated with a recognized post-concussive syndrome following the Veteran's in-service jeep accident in May 1984.  However, the RO in its May 2009 decision granting service connection for a mental disorder, failed to separately address the issue of entitlement to service connection for neurological conditions including dizziness or Ménière's disease and headaches.  The Board now believes that such a failure to develop properly and adjudicate those issues as distinct from a mental disorder denied the Veteran appropriate opportunity to address those claims, and to disagree with or appeal any denial of those claims.  

Accordingly, implied claims for service connection for neurological disorders, including headaches, dizziness or vertigo, and Ménière's disease, are referred to the RO for appropriate development and adjudication as issues distinct from the Veteran's service-connected mental disorder.  The Board notes that the implied claim for service connection for Ménière's disease is properly a request to reopen a previously denied claim, based on the RO's most recent prior denial of that claim in a February 2006 decision.  

In addition, in a September 2009 submitted statement the Veteran's spouse informed that the Veteran was substantially confined to her home or bed due to symptoms of both Ménière's disease and depression.  This constitutes an implied claim for an increased evaluation for the Veteran's service-connected depression, and that claim is also referred to the RO for appropriate action.  Other lay statements by other witnesses also then submitted provide additional evidence of the Veteran's depression in support of the implied increased rating claim.  


FINDINGS OF FACT

1.  For the initial rating beginning from the August 21, 1995, effective date of service connection for residuals of fracture of the left distal fibula, through April 12, 2010, that disorder has most nearly approximated disability equivalent to moderate limitation of motion of the ankle, with due consideration of relevant factors including pain on undertaking motion, fatigue, weakness, and/or incoordination.

2.  For that portion of the initial rating period beginning on April 13, 2010, the residuals of fracture of the left distal fibula more nearly approximates ankylosis of the ankle in dorsiflexion from zero to 10 degrees, than it does either marked limitation of motion of the ankle or ankylosis of the ankle in dorsiflexion at greater than 10 degrees, or in plantar flexion at more than 40 degrees.  This is the case with due consideration of relevant factors including pain on undertaking motion, fatigue, weakness, and/or incoordination.


CONCLUSIONS OF LAW

1.  For the initial rating interval from August 21, 1995, through April 12, 2010, the criteria for a disability rating above the 10 percent currently assigned for residuals of fracture of the left distal fibula have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2010).

2.  For the initial rating interval beginning on April 13, 2010, the criteria for a disability rating of 30 percent, but no more, are met for residuals of fracture of the left distal fibula.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

The Veteran's claim here arises from her disagreement with the initial evaluation following the grant of service connection.  Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

Where VCAA notice is required, in the general case this notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the initial adjudication occurred prior to promulgation of the VCAA.  Under such circumstances, there is no per se error in timing of notice, but it is also questionable whether under such circumstances VA is obviated from afforded additional notice addressing the initial rating claim pursuant to the VCAA.   Pelegrini; cf., Dunlap.  If VCAA notice is still required, then 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain applicable, including provisions pertaining to when notice is issued.  However, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran was afforded VCAA notice letters in October 2007 and again in September 2008, and these notices were followed by Appeals Management Center (AMC) readjudication of the initial rating claim by a May 2009 SSOC, a November 2010 rating action (granting a 20 percent evaluation effective April 13, 2010), and another SSOC also in November 2010.  These VCAA letters informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), and provided specific information regarding rating for the claimed residuals of fracture of the left distal fibula under 38 C.F.R. §  4.71a, Diagnostic Code 5271, as rated based on limitation of motion of the ankle.  

While the Board has herein found that a rating as equivalent to ankylosis of the ankle at between zero and 10 degrees in dorsiflexion is warranted for the Veteran's residuals of fracture of the left distal fibula for the initial rating period beginning April 13, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270, general notice of  the bases of assigning higher ratings and effective dates for assigned ratings were appropriately afforded in the course of appeal even though DC 5270 was not explicitly discussed as applicable to the Veteran's case.  

The VCAA letters provided the Veteran with general notice of the evidence required to satisfy the claim for a higher initial evaluation for residuals of fracture of the left distal fibula, though they did not inform of ratings based on disability equivalence to ankylosis of the ankle.  This is sufficient notice in this case because the type of VCAA notice required to address rating claims is general notice of ratings for disabilities, not specific notice of all rating criteria potentially applicable.  Dingess. 

VA's duty to assist the Veteran in the development of the claim includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records.  Service records were also associated with the claims file.  The RO also informed the Veteran, including in the appealed rating action, subsequent rating actions, and by an SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of her claim.  

Although the Board recognizes that a disability such as the Veteran's residuals of fracture of the left distal fibula may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression as pertaining to the disorder is missing from the claims file.  Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim.  Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication.  In addition, the Veteran has not submitted any statement indicating that the disability at issue has increased in severity since the recent VA examination for compensation purposes in April 2010, and the record does not otherwise objectively reflect a change in severity of disability following that VA examination, beyond the intermittent exacerbations considered herein by the Board and reflected in that examination record. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  She was afforded VA examinations to address residuals of fracture of the left distal fibula in January 1996, October 2002, and April 2010.  These examinations were appropriately followed by review of the claim by the RO or AMC, including most recently with issuance of the November 2010 rating decision and November 2010 SSOC.  These examinations, taken together with records of VA and service treatment, and statements and testimony by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

It is true that the VA examiners in January 1996 and October 2002 did not have the benefit of review of the claims file, and this was in part the basis of the Board's remands in  July 2003, March 2007, and September 2009.  However, the most recent examiner in April 2010 did review the claims file, and the VA examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history.  The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records over the course of the initial rating period, and sufficiently addressed the criteria for rating the residuals of fracture of the left distal fibula to allow the Board to adjudicate the claim based on informed medical findings and medical judgment.  The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition.  Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting higher disability ratings than those assigned herein for the initial rating period the subject of the Board's adjudication.  Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence of greater severity of disability which has not been found upon VA examination or otherwise shown by the evidence of record.  The claimant bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran has not indicated the existence of additional pertinent evidence.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

The Board also finds that development requested by the Board in its July 2003, March 2007, and September 2009 remands - inclusive of affording appropriate VCAA notice and development, obtaining additional pertinent records, obtaining VA examination, and readjudication of the claim by the RO or AMC - have been substantially fulfilled.  Only substantial, and not strict, compliance with the terms of Board remands is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In short, in this case, with regard to the higher initial rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for the appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce additional evidence to support her claim.  Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for a higher initial rating for residuals of fracture of the left distal fibula - that of evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.

II.  Claim for a Higher Initial Rating for Residuals of 
Fracture of the Left Distal Fibula 

In this case, the Veteran contends, in substance, that her residuals of fracture of the left distal fibula are and have been more severe than is reflected in the assigned initial ratings over the course of the initial rating period beginning from the effective date, August 21, 1995, for the grant of service connection for that disorder.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In determining the level of impairment, the disability must be considered in the context of the entire recorded history.  38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board has been directed to consider only those factors contained wholly within the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claim for skin erythema.  Fenderson v. West, 12 Vet. App 119 (1999).  

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service records reflect a jeep accident in May 1984, with X-rays and CT examination in May 1984 reflecting fracture of the lateral malleolus with the ankle mortise intact and bony alignment of fracture fragments assessed as satisfactory.  June 1984 X-rays showed soft tissue swelling of the ankle, slight separation of fracture fragments associated with comminuted fracture of the distal fibula, and a small displaced bone fragment along the medial aspect of the fibular fracture.  

A January 1996 VA joints exam was conducted without the benefit of the claims file.  The Veteran's history of jeep accident with difficulties since that time was noted.  This examiner at this examination appears to have been skeptical of the Veteran, noting that the Veteran was holding her temple and "complaining about a headache all the time," and also noting that the Veteran's "[g]ait is pathetic and slow," while at once noting that "[t]here is no limp" and "[s]he can walk on tiptoe and she can walk on her heels."  Regarding the ankle joints, the examiner's limited observations were as follows: "The left ankle joint may be slightly different in shape from the right, perhaps the left is a tiny bit thicker.  [Range of motion] is full and complete and powerful without any problems on both sides.  She can walk on heels and tiptoes and the feet are normal apart from the constant dripping of the toes.  I can find no abnormality on clinical examination.  However, because of [fracture] in the past we will X-ray her ankles."  January 1996 x-rays of the ankles bilaterally revealed cortical thickening involving the distal fibular metaphysis on the left, assessed as healed fracture.  

Notably, upon a VA neurological examination for compensation purposes in January 1996, ostensibly addressing the Veteran's complained-of headaches, dizziness, and associated difficulties, the same examiner examined the Veteran who examined her for joint disorders in January 1996.  At the neurological examination he noted that the Veteran complained of her ankle swelling and of her experiencing pain when she walks; she then complained of an inability to walk far while admitting that she could walk a mile.  These are all details the January 1996 VA examination omitted from his left ankle examination report.  The Board concludes that the examiner's failure to even note these complaints referable to the residuals of fracture of the left distal fibula is indicative of the inadequate scope of the January 1996 examination conducted to address that disorder.  

At her November 1996 hearing, the Veteran testified that she had pain and considerable swelling in her left ankle, resulting in an inability to stand for long periods.  She reported having severe throbbing in the ankle when going to bed, but added that the ankle also throbbed continuously.  She also testified that she has lost her balance due to the ankle, and that she experiences numbness in three of her left toes.  She added that upon walking she would begin to experience difficulty with the ankle at two to three blocks when walking normally, and she could not walk fast due to ankle swelling, with running entirely precluded.  She reported also having difficulty with ascending and descending stairs, with more difficulty descending stairs.  She testified that the ankle had grown worse in the past year to year-and-a-half.  

Also at that hearing, the Veteran's husband added that due to her residuals of fracture of the left distal fibula over the course of a day she could do at most two to three hours of physical activity involving standing, such as cooking or cleaning or watching the children.  He added that the ankle was always swollen, but that the condition had grown worse in the past couple of years.  

The Veteran was afforded another VA joints examination for compensation purposes in October 2002, but the claims folder was again unavailable for review.  The Veteran then complained of symptoms associated with her status post left distal fibular fracture including pain, stiffness, swelling, weakness, lack of endurance, instability, and warmth and discoloration in the distal left leg.  She added that she had flare-ups of the condition upon standing for one hour, or with prolonged sitting with the knee at 90 degrees, with flare-ups associated with mild pain lasting two hours, as well as a 30 percent loss of functioning.  She reported that she treated the condition with elevation, topical massage, and hot soaks.  The Veteran denied using a cane, brace, or other supportive or assistive device.  She denied any re-injury or surgery following the initial in-service injury.  The Veteran also complained that she could no longer engage in sports or wear high-heeled shoes.  

At the October 2002 examination, the Veteran presented in no apparent distress.  The left lower leg was equal in size and consistency compared to the right, with no evidence of left lower extremity muscle atrophy, muscle rigidity, muscle spasm, or muscle wasting.  There was, however, tenderness in the area of the lateral malleolus and distal fibula on the left.  Range of motion of the left ankle was from zero to 15 degrees dorsiflexion, zero to 40 degrees plantar flexion, zero to 20 degrees inversion, and zero to 20 degrees eversion.  The Veteran could stand on her toes and walk on her heels but complained of pain in the left lower extremity with both exercises.  The examiner noted that x-rays of the tibia and fibula were normal except for an old healed fracture of the fibula.  The examiner provided no further evaluation, including no evaluation of additional loss of range of motion or functional use due to pain or associated symptoms.  

Upon VA neurological examination in October 2008, the examiner noted the Veteran's claim of disability inclusive of headaches and dizziness associated with a jeep accident in service in May 1984.  Upon a February 2009 addendum the to the October 2008 neurological VA examination for compensation purposes, the examiner noted that he had reviewed the claims file.  In that addendum the examiner addressed central neurological symptoms inclusive of dizziness and headaches, but not neurological symptoms associated with left distal fibular fracture residuals.  Nonetheless, upon that examination evaluating neurological responses including motor functioning generally (without attention directed specifically to the left ankle), the examiner assessed that motor strength was 5/5, tone was "normal throughout," and gait was normal.  

Upon a VA joints examination in April 2010, the claims file was reviewed and the Veteran's history of fracture of the left distal fibula in a jeep accident in service was noted.  The Veteran reported or endorsed that she suffered from symptoms of her residuals of fracture of the left distal fibula inclusive of pain that ranged from 7/10 to 10/10 in severity, as well as diminished endurance walking.  She also endorsed regular recurrence of soft tissue swelling.  She denied locking, and the examiner observed no ankle deformity.  She reported taking Naproxen twice daily, with a mild improvement with this drug and no side effects.  She reported that flare-ups occurred with walking over three-quarters of a mile or standing longer than 30 minutes, and added that she treated these flare-ups with rest and medication.  The flare-ups resolved without associated residual impairment.  The Veteran reported that she wore an ankle brace daily.  She had not undergone any surgery since the in-service jeep accident.   

The April 2010 examiner observed that the ankle was swollen diffusely and tender, but without warmth, redness, or drainage.  Range of motion of the ankle was to 10 degrees dorsiflexion, 10 degrees plantar flexion, and 5 degrees in both eversion and inversion.  However, pain was present with all motion, and pain continued with repetitive use, though without resulting diminution of range of motion.  The examiner noted that these were measures of useful motion and reflected active range of motion.  The examiner concluded that while pain was present with all motion, motion was not diminished as a result of weakened movement, excess fatigue, or incoordination.  Ankylosis was not present.  Muscle strength was assessed as above fair, though gait in the absence of brace or other supportive or assistive device was slightly antalgic.  The examiner assessed residuals of fracture of the left distal fibula with left ankle strain.  

The Veteran's residuals of fracture of the left distal fibula have been rated based on limitation of motion of the ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that code, where ankle limitation of motion is moderate, a 10 percent evaluation is assigned, and where marked, a 20 percent evaluation is assigned. 

If ankylosis were present in the ankle, the ankle would be rated under DC 5270.  Under that code, ankylosis in plantar flexion at less than 30 degrees would warrant a 20 percent evaluation; ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees, would warrant a 30 percent rating; and ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity, would warrant a 40 percent rating.  

Under the ankle limitation-of-motion rating code, Diagnostic Code 5271, the RO has assigned a 10 percent evaluation for the ankle disorder effective from the August 21, 1995, date of service connection.  Also under that code, the AMC has assigned a 20 percent evaluation effective from the April 13, 2010, date of most recent VA examination for compensation purposes addressing the disorder.  

The Board concludes that the statements of the Veteran, her spouse, her co-workers, and her close acquaintances, as contained within the claims file, are competent to address lay-observable signs and symptoms of disability and are competent to make lay-knowledge-based attributions of observed disability to the Veteran's residuals of fracture of the left distal fibula.  Jandreau.  That said, the Board also notes that their credibility is limited to that extent to which their statements are reasonably consistent with the medical record findings and other objective evidence reflected in the record.  The Board must exercise judicial discretion in weighing these lay statements, and ultimately concludes that their credibility is not entirely accepted in whole part, neither the Veteran's nor her spouse's nor her co-workers' nor those of her close acquaintances, because for all these laypersons there is inherent bias present in seeking to assist the Veteran in her claim.  Regarding the Veteran's own statements, as the January 1996 examiner amply observed - if with perhaps somewhat excessive skepticism - the Veteran's statements and demonstrations of disability were not divorced from some measure of exaggeration or over-expression in her efforts to seek benefits through that examination.   38 U.S.C.A. § 7104(a).  Thus, the Board tempers its acceptance of the lay evidence with some limitation on the credibility of all the lay evidence presented, there being no lay observer of record shown to be wholly lacking in bias favoring the Veteran.  Caluza.

Reviewing the record as a whole including submitted statements and testimony by the Veteran, her spouse, co-workers, and close acquaintances, the Board concludes that for the interval prior to April 13, 2010, the Veteran's residuals of fracture of the left distal fibula most nearly approximated an ankle disorder with moderate limitation of motion, base on swelling in the ankle and pain and fatigue associated with use of the ankle, inclusive of DeLuca factors.  The 10 percent rating for this time period is consistent with the limited findings of ankle disability upon the VA examinations in January 1996 and October 2002, as well as the Veteran's statements at those examinations and in November 1996 testimony to the effect that she had pain as well as pain with activity, but with only prolonged activity substantially precluded.  The Board notes in particular the Veteran's statement at her January 1996 neurological examination that she could walk a mile, and the statement by her husband at the hearing that she could not do more than two to three hours of physical housework daily due to the ankle.  

Because the evidence does not show what the normal or average amount of time most parents spend on housework on any given day is, it is not clear what the limit of two to three hours of housework per day, described by the Veteran's spouse, indicates as to her limitations due to the left lower extremity disability.  The record as a whole, however, does not demonstrate that over the entire initial rating interval the appellant, as a parent with housekeeping duties, was outside the normative range of capacity for housework for persons without residuals of fracture of the left fibula.  We would also note that the Veteran is service-connected for a disabling mental disability for which she has been assigned a 50 percent rating since February 22, 1996.  To the extent that service-connected mental disorder impacts her capacity for housework, her ankle disorder must be less implicated in any such incapacity.  

The October 2002 examination findings were also notable for the absence of significant physical findings such as muscle wasting, as would suggest significantly impaired functioning.  The Board finds that DeLuca factors such as pain and pain on motion as well as fatigue with prolonged use give rise to a disability equivalent to moderate limitation of motion of the ankle, thereby warranting the 10 percent evaluation assigned for the interval prior to April 13, 2010.  The Board does not find that on balance the subjective and objective evidence including the medical findings within examination and treatment records, and lay statements, present a picture of disability more nearly equivalent to marked limitation of motion of the ankle than moderate limitation of motion.  The Board accordingly concludes that the condition more nearly approximates a moderate limitation of motion of motion of the ankle for that interval, with due consideration of all relevant factors.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271; DeLuca.  

Limitation of motion of the ankle objectively demonstrated upon the April 13, 2010, VA examination would by itself warrant a 20 percent evaluation for the disorder based on marked limitation of motion of the ankle.  DC 5271.  In addition, given the presence of constant pain and associated fatigue, including based on lay assertions presented in the record and the April 2010 VA examiner's confirmatory findings, the Board believes that for the interval beginning from April 13, 2010, the evidence preponderates in favor of rating the disorder as equivalent to an ankle with ankylosis in dorsiflexion between zero and 10 degrees, thus warranting a 30 percent evaluation based on that equivalence, beginning from April 13, 2010.  However, the Board finds that, even with constant significant pain and noted associated fatigue as well as limitation of motion, with due consideration of DeLuca factors, the condition for the period beginning April 13, 2010, more nearly approximates ankylosis of the ankle in dorsiflexion from zero to 10 degrees than it does ankylosis of the ankle in dorsiflexion at greater than 10 degrees, or in plantar flexion at more than 40 degrees.  38 C.F.R. §§ 4.7, 4.71a, DC 5270; DeLuca.  Such more severe ankylosis would greatly impair functioning to a degree exceeding that indicated in this case based on both medical and lay evidence.  Id. 

The Board has considered staged ratings pursuant to Fenderson, but finds that the evidence preponderates against additional staged ratings beyond those assigned, and preponderates against greater disability than the 10 percent assigned for the initial rating interval prior to April 13, 2010, and than the 30 percent assigned for the initial rating interval beginning April 13, 2010, including by virtue of this decision.  Because the preponderance of the evidence is against assignment of still greater disability ratings for any interval, the benefit-of-the-doubt doctrine does not apply to that extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the initial rating period from August 21, 1995, through April 12, 2010, a higher disability rating than the 10 percent assigned for residuals of fracture of the left distal fibula is denied.  

For that portion of the initial rating period beginning April 13, 2010, a higher disability rating of 30 percent is assigned for residuals of fracture of the left distal fibula, subject to the laws and regulations governing the payment of monetary awards.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


